Motion Denied, Appeal Dismissed, and Memorandum Opinion filed April 14,
2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00071-CV

                          JOHN W. SMALL, Appellant

                                        V.

                        MURRIAH MCMASTER, Appellee

                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. 04-FD-2562

                          MEMORANDUM OPINION

      Appellant filed a notice of appeal on January 14, 2020, describing the orders
on appeal as follows:

      Numerous hearings and re-hearings on multiple dates were filed and
      heard throughout this retrial since year 2016, concerning quashing of
      subpoenas and abuse of discovery process by McMaster, with details
      including serious violations of Federal laws immeasurably affecting
      Case 04-FD-2562 at its core elements. The most recent evidentiary
      hearing occurred December 13, 2019, which was the only reversal of
      Small’s motions by the court, save Small's quashed subpoena for
      McMaster’s Discovery evidence. All previous hearings which ordered
      the Appellees to provide Small his request for Discovery of McMaster’s
      financial data and location of Bankruptcy Trustee’s declared marital
      estate ownership were ordered from the bench. Appellant was awaiting
      the Honorable Presiding Judge’s Signature on his December 13, 2019
      hearing order, which has been requested by Appellant Small by several
      recent trial court filings. However, since this is a repeatable, general
      issue since year 2016, no specific event is specified.

      The only order signed by the trial court that appears in the clerk’s record was
signed December 13, 2019 and appoints an auditor under Texas Rule of Civil
Procedure 172.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). There are no statutory
provisions authorizing an interlocutory appeal from an order under Texas Rule of
Civil Procedure 172.

      On March 23, 2020, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). In response, appellant insists he is not appealing the order appointing an
auditor and says his appeal is “as listed on [his] Docketing Statement”—specifically,
“page 3, Section V and VI; page 4, Section VII; page 5, Section XI; page 6, Section
XII, Type of Case, and page 8, Section XIV, brief description of issues.” Like
appellant’s notice of appeal, his docketing statement complains generally of various
actions over the course of this 16-year litigation. Nowhere is an appealable order
                                         2
identified.

      The appeal is dismissed for lack of jurisdiction. Appellant’s motion to extend
time to file his brief is denied as moot.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                            3